Citation Nr: 0336109	
Decision Date: 12/22/03    Archive Date: 12/29/03	

DOCKET NO.  03-02 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






REMAND

The veteran had active service from June 1969 to April 1971.  
He served in Vietnam from May 1970 to April 1971 as a cook 
with the HHT 2nd Squad, 17th Calvary, 101st Airborne 
Division.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Chicago, Illinois, which denied service connection for PTSD.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they redefined the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

A review of the record shows that the veteran was provided 
with a letter describing the ramifications of the VCAA in 
June 2002.  He was provided with detailed information 
regarding a claim for service connection for hepatitis C.  
However, the letter did not specifically provide him with 
information on the claim for service connection for PTSD 
regarding the respective obligations of VA and himself in 
obtaining evidence as set out in Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case, service personnel records which are available 
reveal the veteran served in Vietnam from May 1970 to April 
or May 1971.  His principal duty assignment was as a cook 
with the HHT 2d Squad of the 17th Calvary of the 101st 
Airborne Division.  He was awarded the Bronze Star Medal and 
the Army Commendation Medal, but the citation for neither is 
of record.  Further, he participated in an unnamed campaign.  
In his statements regarding his alleged stressors while 
serving in Vietnam, he has referred to having a close friend 
killed during September or October 1970.  He recalled the 
individual's last name as "Wright."  The Board notes that a 
review of information available to it reveals that several 
individuals with the last name Wright were killed in action 
in Vietnam in September or October 1970.  It is not clear 
from the record whether the veteran recalls the individual's 
first name or his home state.  A review of the entire record 
also reveals the U. S. Armed Services Center for Research of 
Unit Records has not been contacted to attempt to verify the 
veteran's reported stressful incidents in Vietnam.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) are fully 
complied with and satisfied.  

2.  The veteran should be asked to 
provide a statement of stressors claimed 
to have been occurred during active 
service, including as much information as 
he can recall regarding each alleged 
stressor, the type and location of the 
incident, and the numbers and full names 
of casualties.  He should be specifically 
asked to recall the specifics concerning 
the death or wounding of the individual 
with the last name Wright during an 
incident in September or October 1970.  
In particular, he should be asked to 
recall the individual's first name and 
any other information he might recall 
regarding the individual.  

3.  Thereafter, the RO should contact the 
U.S. Armed Services Center for Research 
of Unit Records, 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150 and ask 
that facility to provide any information 
available, such as a command history, 
pertaining to the activities of HHT 2nd 
Squad, 17th Calvary, 101st Airborne 
Division, between May 1970 and 
April 1971.  All documents and responses 
from that facility should be associated 
with the claims folder.  

4.  Thereafter, the RO should make a 
determination on the question of whether 
the veteran engaged in combat with the 
enemy in Vietnam.  If the RO determines 
that the veteran did engage in combat and 
that any claimed stressor is related to 
such combat, the veteran's lay testimony 
and evidence regarding any claimed 
stressor must be accepted as conclusive 
as to its occurrence, and adjudication of 
the claim for service connection for PTSD 
should then be undertaken in accordance 
with the provisions of 38 U.S.C.A. 
§ 1154(b).  

5.  If the RO determines that the veteran 
did not engage in combat with the enemy, 
or that the claimed stressors are not 
related thereto, the RO should then 
review the evidence and make a specific 
determination, based upon the complete 
record, as to whether the veteran did 
experience any alleged stressor, and 
whether the evidence is sufficient to 
establish the occurrence of such 
stressor(s).  If, and only if, the RO 
determines that the record establishes 
the existence of a stressor, any such 
stressor should be specified for the 
record.  

6.  Following completion of the 
foregoing, the veteran should be afforded 
a special VA psychiatric examination to 
determine whether any diagnosed PTSD is 
related to his military service.  After a 
review of all pertinent evidence and 
evaluation of the veteran, the 
psychiatric examiner should determine 
whether the veteran currently has PTSD as 
a result of his military experiences in 
Vietnam.  The claims folder, to include 
any additional evidence received in 
connection with the above development, 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination and he or she 
should so state for the record.  The 
examiner should then comment as to 
whether a current diagnosis of PTSD is 
linked to a specific corroborative 
stressor event the veteran experienced in 
Vietnam pursuant to the diagnostic 
criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  In determining whether or not 
the veteran has PTSD due to an inservice 
stressor, only the verified history 
detailed in the reports provided by the 
U.S. Armed Services Center for Research 
of Unit Records and/or the RO may be 
relied upon.  The complete rationale for 
any opinion expressed should be provided.  

7.  The RO should then review and 
readjudicate the service connection 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



